BABCOCK, Judge,
dissenting.
I respectfully dissent from Part I of the majority opinion.
The Downing’s case was filed on August 6, 1981, and was set for trial on January 13, 1982. The defendant refused consistently the prosecution’s offer to dismiss the other pending felony counts and to refrain from filing the habitual criminal counts in exchange for his plea of guilty to one pending felony count with a stipulated aggravated sentence. On the eve of trial, the prosecution moved to amend the information in the Downing’s case by adding six habitual criminal counts. The prosecution conceded that the same habitual criminal counts had been charged in a previous case in 1977. The trial court denied the motion, finding that the prosecution had available the information concerning the habitual criminal counts from the date of arraignment. The next day the defendant was arrested on the Firestone check charges. The same six habitual criminal counts were later added to these charges.
When both the Downing’s and the Firestone cases were called for trial on April 5, 1982, the defendant moved to dismiss the Firestone case on the ground of vindictive prosecution. In addition to the record in each case, the defendant’s motion was supported by the testimony of the detective who had investigated these cases and his offense report concerning the Firestone case. The defendant established that: 1) When the Downing’s case was filed the prosecution had already received the detective’s report concerning the Firestone case; 2) at that time the prosecution refused to file charges with respect to the Firestone case; and 3) the Firestone case was one of several others and was reflected as “exceptionally cleared” and “use as similar.” Cross-examination was minimal and no rebuttal was presented by the prosecution. The trial court summarily denied defendant’s motion.
Where the defendant has established a prima facie case of prosecutorial bad faith in adding habitual criminal charges, the prosecution must come forth with evidence to rebut the. prima facie case made by the defendant or risk an adverse decision. Hampton v. District Court, 199 Colo. 104, 605 P.2d 54 (1980).
Here, as in Hampton, the defendant made a prima facie showing of prosecuto-rial bad faith: The prosecution’s unnecessary delay in seeking to file the habitual criminal counts in the Downing’s case resulted in the defendant being forced to choose between the exercise of his right to speedy trial and accepting the prosecution’s plea offer. When the defendant chose the former and the trial court denied the prosecution’s motion to amend, the prosecution went to the well, drew another underlying substantive charge (the Firestone checks charge), and used that charge as a vehicle to do indirectly what the trial court ruled it could not do directly. Thus, the defendant was punished for doing that which the law plainly permits. See Bordenkircher v. Hayes, 434 U.S. 357, 98 S.Ct. 663, 54 L.Ed.2d 604 (1978). The defendant was no longer free to accept or reject the prosecutor’s offer. Thus, in my view, this was no longer a plea bargaining situation. See Bordenkircher v. Hayes, supra.
Because the prosecution failed to rebut the defendant’s prima facie case, I would reverse the defendant’s conviction upon the habitual criminal charges and remand the cause for resentencing upon his conviction of two counts of felony theft.